Citation Nr: 1447992	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-23 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether the character of the Veteran's service from September 9, 1979 to May 14, 1982 was honorable.
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty for training in the Army National Guard from April 1975 to August 1975 and on active duty in the United States Army from September 9, 1975 to September 8, 1979 under honorable conditions and from September 9, 1979 to May 14, 1982 under other than honorable conditions. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2007 and May 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

A video conference was held in June 2011 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

The issues were remanded in October 2011.  

A second video conference was held before an Acting Veterans Law Judge (AVLJ) in August 2012.  A transcript of the hearing is of record.  

In this regard, all Veterans Law Judges who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held. The appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision. 

Both judges who conducted the June 2011 and August 2012 hearings are among the panel of judges rendering the determination in this case.  In a July 2014 letter, the Veteran was advised of his right to another hearing before the third member of the panel pursuant to Arneson; however, in that same month he elected to waive his right to a third hearing before that individual.  Therefore, in accordance with Arneson, an additional hearing is not needed.

Although the Veteran claimed entitlement to service connection for PTSD, his records show various diagnoses of psychiatric disorders.  Therefore the Board recharacterized the issue as service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a psychiatric disorder claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

In the May 2010 administrative decision, the RO addressed the question of whether the character of the Veteran's service from September 9, 1979 to May 14, 1982 was honorable, on its merits.  

Despite a prior final denial in February 1983, the Board does not find that this claim is subject an inquiry for reopening on the basis of new and material evidence under 38 C.F.R. § 3.156(a), as relevant service personnel records were obtained in December 2006, after the 1983 decision.  See 38 C.F.R. § 3.156(c).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

The Veteran now claims that he was "insane" at the time of misconduct charges during his period of service that is deemed other than honorable (September 9, 1979 to May 14, 1982).  He further claims that he was sexually assaulted during this period of service.  According to the Veteran's testimony in August 2012, he is receiving Social Security Administration (SSA) benefits for PTSD.  

This agency's records must be obtained since they are potentially relevant to his VA claims.  The Board cannot exclude the possibility that these records contain findings relevant to the question of the Veteran's sanity in service, a key inquiry as to the character of discharge claim, and finds that a final determination of both claims must be deferred until sufficient efforts are made to obtain all such records.  

The record also indicates that the Veteran was enrolled in a Texas state vocational rehabilitation program (letter from March 2007).  However, it appears that the Veteran failed to fill out the required VA form correctly, in the same month; this form was required to obtain his records from the Texas vocational rehabilitation program.  

The AOJ should attempt to obtain these vocational rehabilitation records and forward them to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing the expanded service connection claim for a psychiatric disorder, to include PTSD.

2.  Obtain copies of all documents and/or evidentiary material pertaining to the Veteran's application for SSA disability benefits, if any.  All received records must be added to the claims file.  If the search for such records is unsuccessful, this must be documented in the claims file.

If possible, the Veteran himself should obtain these records, and any other records pertinent to his claims, in order to expedite his case, as the Veteran himself would be in a much better position to obtain records of his own treatment and/or records from SSA or the Texas Vocational Rehabilitation in a timely manner than the RO or AMC. 

3.  Also obtain his Texas Vocational Rehabilitation and Counseling records and associate them with the claims file for consideration.  All received records must be added to the claims file.  

If the search for such records is unsuccessful, this must be documented in the claims file.  

4.  After receipt of any additional records, the AOJ should determine whether further duty-to-assist actions are  required. 

5.  Thereafter, readjudicate the Veteran's claims.  If any benefits sought on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


___________________________                         ___________________________
          JOHN J. CROWLEY                                            KELLI A. KORDICH
          Veterans Law Judge			                 Acting Veterans Law Judge
     Board of Veterans' Appeals                                  Board of Veterans' Appeals


_____________________________
A. C. MACKENZIE
Acting Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


